Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the application filed on 10/04/2021.
Claims 1-20 are pending.

Priority
2. 	The Provisional Application No. 62/185,965, which was filed on 06/29/2015, was acknowledged and considered.
3.	This application is a Continuation of 16/457,429 (Patent US 11,138,253), which was filed on 06/28/2019, was acknowledged and considered.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,138,253. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application 17493445
Patent US 11,138,253
Claim 1:
An apparatus to tag unknown media, the apparatus comprising: 

at least one memory; 

instructions in the apparatus; and 

processor circuitry to execute the instructions to at least: extract features from portions of the unknown media; 

weight the features based at least partially on respective recognition technologies used to extract the features to determine corresponding weighted features; 

search a database of pre-tagged media with a combination of the weighted features to generate a list of suggested tags for the unknown media, the list of suggested tags including relevancy scores for respective ones of the tags in the list; and 

assign a tag from the list of suggested tags to the unknown media based on a comparison of the relevancy score for the tag to a threshold.
Claim 1:
An apparatus to tag unknown media, the apparatus comprising: 

memory including computer readable instructions; and 

processor circuitry to execute the instructions to at least: extract features from audio and image portions of the unknown media; 

weight the features based at least partially on respective recognition technologies used to extract the features to determine corresponding weighted features, a first weight assigned to a first feature extracted by an image-based recognition technology, and a second weight, different from the first weight, assigned to a second feature extracted by an audio-based recognition technology; 

search a database of pre-tagged media with a combination of the weighted features to generate a list of suggested tags for the unknown media; 

when the first feature is included in the combination of the weighted features and is assigned to a first category of a plurality of categories, limit the search in the database to pre-tagged media having category values matching the first category of the first feature; and 

assign one or more tags from the list of suggested tags to the unknown media.
Claim 8:
A tangible computer readable medium comprising computer readable instructions which, when executed, cause a processor to at least: 

extract features from portions of unknown media; weight the features based at least partially on respective recognition technologies used to extract the features to determine corresponding weighted features; 

search a database of pre-tagged media with a combination of the weighted features to generate a list of suggested tags for the unknown media, the list of suggested tags including relevancy scores for respective ones of the tags in the list; and

assign a tag from the list of suggested tags to the unknown media based on a comparison of the relevancy score for the tag to a threshold.
Claim 6:
An apparatus to tag unknown media, the apparatus comprising: 

memory including computer readable instructions; and 

processor circuitry to execute the instructions to at least: extract features from audio and image portions of the unknown media; 

weight the features based at least partially on respective recognition technologies used to extract the features to determine corresponding weighted features, a highest weight assigned to ones of the features extracted by a logo recognition engine, a next highest weight assigned to ones of the features extracted by an optical character recognition (OCR) engine, a next highest weight assigned to ones of the features extracted by a speech recognition engine, and a lowest weight assigned to ones of the features extracted by a graphic recognition engine; 

search a database of pre-tagged media with a combination of the weighted features to generate a list of suggested tags for the unknown media; and 

assign one or more tags from the list of suggested tags to the unknown media.
Claim 15:
An apparatus to tag unknown media, the apparatus comprising: means for extracting features from portions of the unknown media; means for weighting the features based at least partially on respective

recognition technologies used to extract the features to determine

corresponding weighted features;

means for searching a database of pre-tagged media with a combination of the weighted features to generate a list of suggested tags for the unknown media, the list of suggested tags including relevancy scores for respective ones of the tags in the list; and

means for assigning a tag from the list of suggested tags to the

unknown media based on a comparison of the relevancy score for the tag to a

threshold.
Claim 7:
A tangible computer readable medium comprising computer readable instructions which, when executed, cause a processor to at least: extract features from audio and image portions of the unknown media; 


weight the features based at least partially on respective recognition technologies used to extract the features to determine corresponding weighted features, the instructions to cause the processor to assign a first weight to a first feature extracted by an image-based recognition technology, the instructions to cause the processor to assign a second weight, different from the first weight, to a second feature extracted by an audio-based recognition technology; 

search a database of pre-tagged media with a combination of the weighted features to generate a list of suggested tags for the unknown media, when the first feature is included in the combination of the weighted features and is assigned to a first category of a plurality of categories, the instructions cause the processor to limit the search in the database to pre-tagged media having category values matching the first category of the first feature; and 

assign one or more tags from the list of suggested tags to the unknown media.

Claim 12:
A tangible computer readable medium comprising computer readable instructions which, when executed, cause a processor to at least: extract features from audio and image portions of the unknown media; 

weight the features based at least partially on respective recognition technologies used to extract the features to determine corresponding weighted features, the instructions to cause the processor to assign a first weight to a first feature extracted by an image-based recognition technology, the instructions to cause the processor to assign a highest weight to ones of the features extracted by a logo recognition engine, a next highest weight to ones of the features extracted by an optical character recognition (OCR) engine, a next highest weight to ones of the features extracted by a speech recognition engine, and a lowest weight to ones of the features extracted by a graphic recognition engine; 

search a database of pre-tagged media with a combination of the weighted features to generate a list of suggested tags for the unknown media; and 

assign one or more tags from the list of suggested tags to the unknown media.

Claim 13:
An apparatus to tag unknown media, the apparatus comprising: 

means for extracting features from audio and image portions of the unknown media; means for weighting the features based at least partially on respective recognition technologies used to extract the features to determine corresponding weighted features, a first weight assigned to a first feature extracted by an image-based recognition technology, and a second weight, different from the first weight, assigned to a second feature extracted by an audio-based recognition technology; 

means for searching a database of pre-tagged media with a combination of the weighted features to generate a list of suggested tags for the unknown media; 

when the means for extracting assigns the first feature included in the combination of the weighted features to a first category of a plurality of categories, the means for searching is to limit the search in the database to pre-tagged media having category values matching the first category of the first feature; and 

means for assigning one or more tags from the list of suggested tags to the unknown media.

Claim 18:
An apparatus to tag unknown media, the apparatus comprising: 

means for extracting features from audio and image portions of the unknown media; 

means for weighting the features based at least partially on respective recognition technologies used to extract the features to determine corresponding weighted features, a highest weight assigned to ones of the features extracted by a logo recognition engine, a next highest weight assigned to ones of the features extracted by an optical character recognition (OCR) engine, a next highest weight assigned to ones of the features extracted by a speech recognition engine, and a lowest weight assigned to ones of the features extracted by a graphic recognition engine; 

means for searching a database of pre-tagged media with a combination of the weighted features to generate a list of suggested tags for the unknown media; and 

means for assigning one or more tags from the list of suggested tags to the unknown media.


Claim Rejections -35 USC §103

6. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7. 	Claims 1, 4-8, 11-15, 18, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Giridharan et al (US 20140164384) in view of Ives et al (US 20140366052).
Claim 1:
Giridharan suggests an apparatus to tag unknown media, the apparatus comprising: at least one memory; instructions in the apparatus; and processor circuitry to execute the instructions to at least: extract features from portions of the unknown media [Par 6 (Media that have not been tagged, or new media) and Par 6 (sound)]. Giridharan suggests weighting the features based at least partially on respective recognition technologies used to extract the features to determine corresponding weighted features [Par 6-7 and 10 (Weighing both video and audio features)]. Giridharan suggest searching a database of pre-tagged media with a combination of the weighted features to generate a list of suggested tags for the unknown media, the list of suggested tags including relevancy scores for respective ones of the tags in the list [Par 8, 34 and 43 (Searching by comparing in incoming tags with stored tags)]. Giridharan suggests assign a tag from the list of suggested tags to the unknown media based on a comparison of the relevancy score for the tag to a threshold [Abstract and par 708 and 22].
Although Giridharan sufficiently suggests weighting or generating a score or scores for each multi-media file the Examiner nevertheless introduces Ives for further clarification [Par 13 and 31 (OCR) and par 53-54 (Weighting the audio features with respect to the image features, and/or weighting the image feature with respect to the audio feature, based at least partially on recognition technology (OCR) used to extract said features)].
Both references (Giridharan and Ives) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as tagging media files. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Giridharan and Ives before him/her, to modify the system of Giridharan with the teaching of Ives in order to weigh or rank media file attributes [Ives: Par 53-54].
Claim 4:
The combined teachings of Giridharan and Ives suggest wherein the portions of the unknown media include audio portions, and the processor circuitry is to extract the features from the audio portions of the unknown media using at least one of a speech recognition engine, a sound identifier, or a song or tune identifier [Ives: Par 13 and 31].
Therefore, the limitations of claim 3 are rejected in the analysis of claim 1 above and the claim is rejected on that basis.
Claim 5:
The combined teachings of Giridharan and Ives suggest wherein the portions of the unknown media include image portions, and the processor circuitry is to extract the features from the image portions of the unknown media using at least one of a logo recognition engine, an OCR engine, an object recognition engine, or a graphic recognition engine [Ives: Par 13 and 31].
Therefore, the limitations of claim 5 are rejected in the analysis of claim 1 above and the claim is rejected on that basis.
Claim 6:
The combined teachings of Giridharan and Ives suggest wherein the processor circuitry is to assign the tag from the list of suggested tags to the unknown media when the relevancy score for the tag exceeds the threshold [Ives: Par 53-54].
Therefore, the limitations of claim 6 are rejected in the analysis of claim 1 above and the claim is rejected on that basis.

Claim 7:
wherein the processor circuitry is to store the tagged media and the assigned tag in the database of pre-tagged media [Par 6 (Media that have not been tagged, or new media) and Par 6 (sound)].
Claim 8:
Claim 8 is essentially the same as claim 1 except that it sets forth the claimed invention as a program product rather an apparatus and rejected under the same reasons as applied above.
Claim 11:
Claim 11 is essentially the same as claim 4 except that it sets forth the claimed invention as a program product rather an apparatus and rejected under the same reasons as applied above.
Claim 12:
Claim 12 is essentially the same as claim 5 except that it sets forth the claimed invention as a program product rather an apparatus and rejected under the same reasons as applied above.
Claim 13:
Claim 13 is essentially the same as claim 6 except that it sets forth the claimed invention as a program product rather an apparatus and rejected under the same reasons as applied above.
Claim 14:
Claim 14 is essentially the same as claim 7 except that it sets forth the claimed invention as a program product rather an apparatus and rejected under the same reasons as applied above.
Claim 15:
Claim 15 is essentially the same as claim 1 and rejected under the same reasons as applied above.
Claim 18:
Claim 18 is essentially the same as claim 4 and rejected under the same reasons as applied above.
Claim 19:
Claim 19 is essentially the same as claim 5 and rejected under the same reasons as applied above.
Claim 20:
Claim 20 is essentially the same as claim 6 and rejected under the same reasons as applied above.




8. 	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Giridharan et al (US 20140164384) in view of Ives et al (US 20140366052) and further in view of Kuznetsov (US 9129008).
Claim 2:
	The combined teachings of Giridharan, Ives and Kuznetsov disclose wherein the processor circuitry is to: assign a first weight to a first feature extracted by an image-based recognition technology; and assign a second weight, different from the first weight, to a second feature extracted by an audio-based recognition technology [Kuznetsov: column 6, lines 3-7 (Weighting or scoring different features differently)].
Three references (Giridharan, Ives and Kuznetsov) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as tagging media files. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Giridharan, Ives and Kuznetsov before him/her, to modify the system of Giridharan and Ives with the teaching of Kuznetsov in order to weigh or rank media file based on different attributes [Kuznetsov: column 6, lines 3-7].
Claim 9:
Claim 9 is essentially the same as claim 2 except that it sets forth the claimed invention as a program product rather an apparatus and rejected under the same reasons as applied above.
Claim 16:
Claim 16 is essentially the same as claim 2 and rejected under the same reasons as applied above.

Allowable Subject Matter
9.	Claims 3, 10, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].





Hung Le
12/01/2022

/HUNG D LE/Primary Examiner, Art Unit 2161